Citation Nr: 0931733	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-07 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $12,244.00.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION


The veteran served on active duty from February 1952 to 
December 1953.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Denver, Colorado, Regional Office (RO), and the 
Committee on Waivers and Compromises (the Committee) at the 
RO. A January 2006 administrative decision of the RO 
retroactively discontinued the veteran's VA disability 
compensation, effective from April 1, 2000 to December 31, 
2005, creating an overpayment of compensation benefits in the 
amount of $159,288.00. A May 2007 administrative decision of 
the RO amended the prior decision and discontinued the 
veteran's VA disability compensation, effective from April 1, 
1997, creating an adjusted overpayment of compensation 
benefits in the amount of $234,372.00. A February 2008 
statement of the case issued by the Committee determined that 
the overpayment in the amount of $234,372.00 had been validly 
created against the veteran, and denied a waiver of the 
compensation overpayment in that amount. The veteran 
ultimately perfected appeals of those decisions.

The veteran testified before the undersigned Veterans Law 
Judge in April 2008.  A transcript of the hearing is 
associated with the claims file.

In a July 2008 decision, the Board held that the overpayment 
of disability compensation benefits for the time period from 
April 1, 1997, through July 31, 2005, in the amount of 
$221,128.00, was due to sole administrative error on the part 
of VA and was not a valid debt to VA.  The issue of waiver of 
recovery of the remaining overpayment of VA compensation 
benefits in the amount of $12,244.00 was remanded to provide 
the Veteran the opportunity to file a current financial 
status report.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2008).

This appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Subsequent to the July 2008 decision, in December 2008, the 
Veteran appointed a private attorney as his representative as 
to all matters he had pending before VA.  However, the 
Veteran's power of attorney was not associated with the 
claims file until recently.  Hence the attorney has not had 
the opportunity to review the issue on appeal or to submit a 
brief in support of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.

1.  Return the claims folder to the RO and 
provide the Veteran's representative with 
the opportunity to review the claims file 
in its entirety and to participate fully 
in the Veteran's claim.

2.  The veteran and his representative 
should be provided with another financial 
status report form (VA Form 5655) and 
asked to provide a current financial 
status report.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for a waiver of the 
reduced overpayment in the amount of 
$12,244.00.  If a complete grant of the 
claim remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC) containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue noted above.  The SSOC should 
explain the reasons and bases for that 
decision, specifically addressing the 
principles of equity and good conscience, 
in accordance with 38 C.F.R. § 1.965(a), 
setting out in detail those laws and 
regulations. The veteran and his 
representative should be given the legally 
requisite opportunity to respond.  The 
claims folder should be returned to the 
Board.

The purpose of this remand is to ensure due process and to 
assist the Veteran in the development of his claim. No action 
by the Veteran is required until he receives further notice. 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

